Citation Nr: 1309438	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  10-43 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for rheumatoid arthritis (RA).

2.  Entitlement to an initial disability rating in excess of 10 percent for Grave's disease (hyperthyroidism).

3.  Entitlement to an initial disability rating in excess of 10 percent for celiac disease.


REPRESENTATION

Appellant represented by:	Harold H. Hoffman-Logsdon III, Attorney


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to November 1983, January 2005 to August 2006, and March 2007 to March 2008.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  The Veteran filed a notice of disagreement (NOD) with this determination in April 2010, and timely perfected his appeal in October 2010.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the above claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

As a final introductory matter, the Board notes that the Veteran's claim of entitlement to a total disability rating based on individual unemployability (TDIU) was previously denied by the RO in a March 2011 rating decision.  The Veteran was notified of that decision, but did not file a subsequent Substantive Appeal for that claim.  Therefore, the issue of entitlement to a TDIU is not on appeal before the Board.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses that further development is necessary prior to the adjudication of the Veteran's claims of increased disability ratings for rheumatoid arthritis, celiac disease, and Grave's disease.

The Veteran contends that his RA, celiac disease, and Grave's disease are worse than the disability evaluations currently assigned.  The Veteran was last given a VA examination in January 2011; however, this examination was to assess the impact of his service-connected disabilities on his employability.  Significantly, while the VA examiner discussed the above mentioned service-connected disabilities when rendering an opinion as to the Veteran's employability, the examiner failed to provide enough detailed information pertaining to the Veteran's RA, celiac disease, and Grave's disease for the Board to fully address the relevant disability codes.  Specifically, it is unclear to the Board if the Veteran's RA is productive of weight loss and anemia.  Additionally, it is unknown if the Veteran's Grave's disease (hyperthyroidism) is productive of tachycardia, tremor, increased pulse pressure or blood pressure, emotional instability, fatigability, thyroid enlargement, eye involvement, muscular weakness, loss of weight, or sympathetic nervous system, cardiovascular, or gastrointestinal symptoms.  Lastly, it is unclear if the Veteran's celiac disease is productive of severe diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  

Accordingly, because the January 2011 VA examiner did not address all of the pertinent manifestations of the Veteran's RA, celiac disease, and Grave's disease, the examination report is insufficient for rating purposes.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994) (holding that a VA examination must contain reference to the pertinent criteria to be adequate).  As such, these matters must be remanded in order to provide the Veteran with contemporaneous VA examinations to assess the current nature, extent, and severity of his RA, celiac disease, and Grave's disease pursuant to the appropriate diagnostic codes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).   

Additionally, the Board notes that a remand is necessary to obtain any outstanding private treatment records.  At the January 2011 VA examination, the examiner noted that the Veteran was not receiving care for his conditions through VA.  Additionally, the VA examiner referred the Veteran back to his rheumatologist for further discussion about his RA condition, in order to control pain and stiffness.  The record contains private treatment records for the Veteran's claimed conditions through January 2009.  It is unclear to the Board whether the Veteran received treatment for his claimed conditions after that date.  As these private treatment records may contain information pertinent to his claims, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1) The RO should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers, who have treated him for his rheumatoid arthritis, celiac disease, and Grave's disease.  

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2) After the foregoing, the Veteran should be scheduled for an appropriate VA examination to determine the current level of severity of his service-connected rheumatoid arthritis.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary testing should be provided.

The examiner should write a comprehensive report discussing the current severity of the Veteran's rheumatoid arthritis, with particularity to the criteria for the appropriate diagnostic codes. 

Specifically, the VA examiner should address whether the Veteran's rheumatoid arthritis is manifested by the following: 

A. Weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods; or

B. Constitutional manifestations associated with active joint involvement, totally incapacitating.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Additionally, the Veteran should be scheduled for an appropriate VA examination to determine the current level of severity of his service-connected Grave's disease (hyperthyroidism).  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary testing should be provided.

The examiner should write a comprehensive report discussing the current severity of the Veteran's Grave's disease (hyperthyroidism), with particularity to the criteria for the appropriate diagnostic codes. 

Specifically, the VA examiner should address whether the Veteran's hyperthyroidism is manifested by the following: 

A. Tachycardia, tremor, and increased pulse pressure or blood pressure;

B. Emotional instability, tachycardia, fatigability, and increased pulse pressure or blood pressure; or

C. Thyroid enlargement, tachycardia (more than 100 beats per minute), eye involvement, muscular weakness, loss of weight, and sympathetic nervous system, cardiovascular, or gastrointestinal symptoms. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Further, the Veteran should be scheduled for an appropriate VA examination to determine the current level of severity of his service-connected celiac disease.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary testing should be provided.

The examiner should write a comprehensive report discussing the current severity of the Veteran's celiac disease, with particularity to the criteria for the appropriate diagnostic codes. 

Specifically, the VA examiner should address whether the Veteran's celiac disease is manifested by severe diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO should readjudicate the Veteran's claims.  If a claim remains denied, the RO should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



